DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “treating the film in a second processing volume, wherein treating the film comprises exposing the film to a plasma induced by a modular high-frequency plasma source, wherein a sheath potential of the plasma is less than 100 V, and wherein a power density of the high-frequency plasma source is approximately 5 W/cm2 or greater,” as recited in claim 1, “exposing the silicon nitride film to a second plasma process, wherein the second plasma process is an RF induced plasma comprising species suitable for etching the silicon nitride film; and treating the silicon nitride film with a third plasma process in a second processing volume, wherein the third plasma process comprises a plasma induced by a modular high-frequency plasma source,” as recited in claim 13, and “exposing the silicon nitride film to a second plasma process, wherein the second plasma process is an RF induced plasma comprising species suitable for etching the silicon nitride film; and treating the silicon nitride film with a third plasma process in a second processing volume, wherein the third plasma process comprises a plasma induced by a modular high-frequency plasma source,” as recited in claim 17 respectively.

Re Claims 1, 13 and 17, Sims et al. (US 9,214,333) disclose method of forming silicon nitride layer using ALD process. However, Sims et al. do not disclose the aforementioned allowable limitations of claims 1, 13 and 17.
Woodruff et al. (US 10,892,156) disclose method of forming silicon nitride layer using ALD process. However,   Woodruff et al. do not disclose the aforementioned allowable limitations of claims 1, 13 and 17.
Balseanu et al. (US 2006/0269693), Hausmann et al. (US 2013/0189854) and Nguyen et al. (US 2014/0273530) also disclose similar inventive subject matter. However, the prior art does not disclose the aforementioned allowable limitations of claims 1, 13 and 17.
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either alone or in combination. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 1, 2021